Exhibit 10.29

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (the “Amendment”) is entered as of
October 1, 2010 by SUNRISE SENIOR LIVING, INC. (the “Company”), and GREG NEEB
(the “Executive”).

WHEREAS, Executive and the Company have entered into an employment agreement
dated as of January 21, 2009 (the “Agreement”) and they desire to amend certain
terms set forth in the Agreement as specified herein;

NOW THEREFORE, in consideration of the foregoing, the mutual promises and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

1. Terms of Employment. Section 2(a)(i) of the Agreement shall be deleted in its
entirety and replaced with a new Section 2(a)(i) as follows:

(a) Position and Duties. (i) During the Employment Period, the Executive shall
serve the Company as its Chief Investment Officer and, commencing on October 1,
2010, as its Chief Investment and Administrative Officer, and shall perform
customary and appropriate duties as may be reasonably assigned to the Executive
from time to time by the Company. The Executive shall report to the Chief
Executive Officer. The Executive shall perform his services at the principal
offices of the Company in the McLean, Virginia area and shall travel for
business purposes to the extent reasonably necessary or appropriate in the
performance of such services.

2. Restrictive Covenants. Section 8(d) of the Agreement shall be deleted in its
entirety and replaced with a new Section 8(d) as follows:

(d) Mutual Non-Disparagement. The Executive and the Company, including the
Company’s business, its directors, officers, employees, parents, subsidiaries,
partners, affiliates, operating divisions, representatives or agents, or any of
them, agree not to make any disparaging, negative, or defamatory comments about
the other party whether written, oral, or electronic. In particular, the parties
agree to make no public or private statements including, but not limited to,
press releases, statements to journalists, employees, prospective employers,
interviews, editorials, commentaries, speeches or conversations, that disparage
or may disparage the other party, are critical of the other party, or would cast
the other party in a negative light. In addition to the confidentiality
requirements set forth in this Agreement and those imposed by law, the parties
further agree not to provide any third party, directly or indirectly, with any
documents, papers, recordings, e-mail, internet postings, or other written or
recorded communications referring or relating to the Executive or to the
Company’s business, that would support, directly or indirectly, any disparaging,
negative or defamatory statement, whether written or oral.

3. Miscellaneous. This Amendment may be executed in counterparts, each of which



--------------------------------------------------------------------------------

will be deemed an original. Except as specifically amended hereby, the Agreement
shall continue in full force and effect. This Amendment shall be governed by the
laws of the Commonwealth of Virginia, without regard to the conflict or choice
of law provisions thereof.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

SUNRISE SENIOR LIVING, INC. By:   /s/ Mark S. Ordan Name:   Mark S. Ordan Title:
  Chief Executive Officer /s/ Greg Neeb GREG NEEB